Citation Nr: 1639259	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for AL amyloidosis.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for type II diabetes mellitus.

5. Entitlement to service connection for left lower extremity peripheral neuropathy.

6. Entitlement to service connection for right lower extremity peripheral neuropathy.

7. Entitlement to service connection for left upper extremity peripheral neuropathy.

8. Entitlement to service connection for right upper extremity peripheral neuropathy.

9. Entitlement to service connection for a heart disorder, to include a heart attack.

10. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a skin disorder and AL amyloidosis, as well as entitlement to an initial compensable rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypertension is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service.

2. Type II diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.

3. Left lower extremity peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.

4. Right lower extremity peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.

5. Left upper extremity peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.

6. Right upper extremity peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.

7. A heart disorder, to include a heart attack, is not shown to have been present in service, or for many years thereafter, nor is it otherwise related to the Veteran's period of active military service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. Type II diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3. Left lower extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

4. Right lower extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

5. Left upper extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

6. Right upper extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

7. A heart disorder, to include a heart attack, was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, either as a chronic disease or as a disease associated with herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  In his September 2011 claim, the Veteran indicated that all of his medical treatment was through a single private provider and that he was not receiving VA treatment at that time.  Those private treatment records have been associated with the claims file, as have VA treatment records associated with the St. Cloud VA Health Care System, where the Veteran subsequently began receiving treatment.  His statements in support of the claim are of record but do not reflect that available outstanding evidence has been identified with respect to the claims being decided herein.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the service treatment records do not contain any references to complaints or treatment for diabetes mellitus, hypertension, any heart disorder, peripheral neuropathy or related symptoms.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these disorders until several years following separation.  Furthermore, the records contain no evidence other than the Veteran's conclusory lay statements suggesting a causal relationship between the current disabilities and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

Legal Principles

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, hypertension, diabetes mellitus, and organic diseases of the nervous system such as peripheral neuropathy, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a presumptive basis for type II diabetes mellitus, early-onset peripheral neuropathy or ischemic heart disease if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C.A. § 1116(a)(1), (2)(H); 38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Service Connection

The Veteran in this case attributes his type II diabetes mellitus, a heart disorder to include a heart attack, hypertension, and peripheral neuropathy to Agent Orange exposure he claims he incurred while serving in the Navy.  Initially, the Board notes that hypertension is not among the diseases that are subject to presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.309(e); see also Notice, Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Type II diabetes mellitus, early-onset peripheral neuropathy and ischemic heart disease are subject to this presumption; hence, if the Veteran can establish exposure to herbicides in accordance with applicable regulations, those claims may be granted.

VA General Counsel has determined that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

There is no indication that the Veteran ever went ashore during this time or that he was on a vessel operating in the inland waterways in Vietnam.  Indeed, in an August 2012 VA Form 9, the Veteran denied that he set foot on Vietnam, "I am not a brown water Veteran nor a boots on the ground Vet.  But I definitely am a blue water Veteran whose ship...[fired shells with] a distance of about 5 miles so we were very close to land while firing."  In August 2016, the representative argued that because the Court recently found VA's interpretation of what constitutes an inland waterway to be inconsistent with applicable statutes and regulations, herbicide exposure should be conceded based on the Veteran's vessel anchoring in Da Nang Harbor.  The Board disagrees.

A Personnel Information Exchange System response reveals that the Veteran served aboard the U.S.S. Stribling (DD 867), which was in the official waters of Vietnam from March 20, 1969 to April 25, 1969, May 4, 1969 to May 26, 1969, June 28, 1969 to July 2, 1969 and July 12, 1969 to August 3, 1969.  A January 2013 letter from the National Archives and Records Administration confirms that the ship provided naval gunfire support to troops while in Da Nang Harbor but states that for most of the period when the ship was operating close to shore in the waters of South Vietnam, it was at Yankee Station providing support to flight operations.  Service treatment records and personnel records does not otherwise indicate that the Veteran had actual duty or visitation within the Republic of Vietnam.  Accordingly, in March 2013, the RO issued a memorandum formally finding a lack of information required to corroborate in-country Vietnam service.

The Board acknowledges that the Court recently held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways and remanded the matter for VA to reevaluate its definition of inland waterways.  Id.

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined, in pertinent part, that Da Nang Harbor was considered to be offshore waters of the Republic of Vietnam.  In addition, in February 2016, VA updated its list of U.S. Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  Significantly, the U.S.S. Stribling does not appear on that list.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated February 5, 2016).

Based on the foregoing evidence, the Board concludes that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii). The Veteran appears to concede as much.  In a March 2012 correspondence, he reported that since he only served off the coast of Vietnam, "I know that will not change any Agent Orange claim but at least it will verify I am a Vietnam Veteran which the upper VA administration appears to deny despite my DD-214."  The appellant is indeed a Veteran of the Vietnam Era; however, herbicide exposure cannot be conceded.

Failing to establish one type of presumptive service connection do not foreclose the possibility of establishing entitlement based on alternative theories.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).  In this regard, the Board will consider whether the Veteran can otherwise establish entitlement to service connection for the claims being decided herein.

Service treatment records show that upon entering into service, the Veteran denied all relevant medical problems but reported a history of sugar in his urine; the examiner noted that there had only been one such instance and that he had been subsequently checked with negative results.  At entrance, clinical evaluation was normal in all relevant body systems, urinalysis was negative for sugar, and blood pressure was 138/80.  Similarly, upon separation in September 1971, the Veteran was found to be normal in all relevant body systems, urinalysis was negative for sugar, and blood pressure was 140/80.

Thereafter, in September 2011, the Veteran submitted the present claim, indicating that he had had diabetes since service and had suffered a heart attack around 2008.  The Veteran added that he was not receiving treatment through VA at that time but that all of his medical treatment had been through his private provider Dr. Mark Hench.  While the Veteran subsequently began receiving treatment through the St. Cloud VA Health Care System, it appears this did not begin until about April 2012 as a treatment record from that date indicates he was a new patient then.

In a November 2011 correspondence, the Veteran estimated that he was first diagnosed with diabetes about 20 years ago, although he recalled that his doctor said he probably had it "for a number of years" before it was finally diagnosed.  As to neuropathy, the Veteran added that he "had not been treated for the neuropathy yet as they always seemed just a minor inconvenience - however, I do get some pain in my toes now and then."  A review of Dr. Hench's records does show, however, a February 1992 notation regarding neuropathy symptoms in the feet and an October 2000 record indicating possible bilateral hand diabetic neuropathy.  Dr. Hench's records otherwise reveal ongoing treatment for diabetes and hypertension and an April 2011 record indicates that he has had hypertension since 2006.  An April 2012 VA treatment record shows an assessment of possible coronary artery disease and that he had previously had a mild heart attack.

Hence, although the Veteran currently has diabetes mellitus and hypertension and suffered a recent heart attack, and to the extent he may currently have peripheral neuropathy in all four extremities, there is no competent and credible evidence indicating that any of these disorders are related to service.

The Veteran's primary contention is that his disabilities are the result of herbicide exposure but to the extent he has attributed his diabetes, hypertension, heart disorders, and any peripheral neuropathy to service, his statements regarding the cause of these disorders are lay statements that purport to provide a nexus opinion between these disorders and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of hypertension, diabetes, coronary artery disease, a heart disorder or heart attack, and peripheral neuropathy is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report chest pain, fatigue, shortness of breath, and tingling sensations, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, to the extent the Veteran has so asserted, the Board finds that his statements as to how these disorders were caused are not competent evidence as to a nexus.  Accordingly, as noted above, and because service treatment records are negative for any indication that any of these disabilities onset during service or the presumptive period, VA examinations were not provided.  See Waters, 601 F.3d at 1278-79.

Finally, there is no indication that cardiovascular-renal disease, hypertension, diabetes mellitus, or peripheral neuropathy were noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that cardiovascular-renal disease, hypertension, diabetes mellitus, or peripheral neuropathy manifested to a compensably disabling degree within the one-year period following separation from active duty.  38 C.F.R. §§  3.303(b); 3.309(a); Walker, 708 F.3d at 1331.  Indeed, while the Veteran initially stated that he had had diabetes since service, he later reported that he had been told it probably onset a few years before 1991; hypertension was noted to have begun around 2006; and the Veteran identified the heart attack as having occurred about two years later.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Similarly, while private treatment records show symptoms suggesting the possibility of neuropathy as early as 1992, the Veteran later stated that, at least through 2011, any such symptoms were not severe enough for him to seek treatment.  Id.

Accordingly, for the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy is denied.

Entitlement to service connection for a heart disorder, to include a heart attack, is denied.


REMAND

As to entitlement to service connection for a skin disorder, while the Veteran's entrance examination noted normal skin, the September 1971 separation examination noted burn scars on the right hand and forearm.  Post-service treatment records reveal a number of current skin disorders including dermatitis of the hands and in his September 2011 claim, the Veteran reported that he has experienced skin rashes ever since service.  Under the Veterans Claims Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83.  Considering this low threshold, a VA examination is warranted.

As to amyloidosis, the Veteran has claimed that it is the result of asbestos exposure which, in his September 2011 claim, he described as being related to serving "on an old ship."  A review of the Veteran's DD-214 shows that he served in the Navy and had more than three years of sea service.  Personnel records indicate that aside from spending less than 90 days as Seaman Apprentice, he spent his active duty as a Radarman.  Both occupations have been associated with asbestos exposure, albeit at a minimal level.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.c.

An August 2012 VA treatment record shows that the Veteran was diagnosed with amyloidosis near his nose around the year 2000 and underwent laser removal twice.  He was subsequently referred to oncology at St. Cloud VA for monitoring.  Inhalation of asbestos fibres has been noted to produce tumors and cancer of the lung, bronchus, larynx and pharynx.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2.a.  In this case, the Veteran's nasal amyloidosis, broadly speaking, appears to involve the respiratory system and has been associated with the potential for becoming cancerous.  Considering that the Veteran's military occupational skill has been associated with at least minimal asbestos exposure, the Board finds that a VA examination is warranted.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.e, f.

In addition, in an August 2012 VA Form 9, the Veteran submitted a statement that appeared to express dissatisfaction and a desire to contest a noncompensable evaluation assigned in the December 2011 rating decision granting service connection for bilateral hearing loss.  Hence, the Veteran timely appealed that issue.  See 38 C.F.R. § 20.201 (2014).  As a statement of the case has not yet been issued, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case addressing the issue of entitlement to an initial compensable rating for bilateral hearing loss.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. Thereafter, schedule the Veteran for a VA examination to address to the etiology of any current skin disorder and amyloidosis.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all current skin disorders.  Then, as to any such disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include whether it is related to the September 1971 notation of burn scars on the right hand and forearm.

The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's amyloidosis is related to or had its onset during the Veteran's period of active duty service, to include whether it is at least as likely as not that amyloidosis was caused by asbestos exposure.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

4. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


